IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS J. BEAL,                       :   No. 11 WAP 2018
                                      :
                     Appellant        :   Appeal from the Order of the
                                      :   Commonwealth Court entered
                                      :   February 22, 2018 at No. 593 MD
             v.                       :   2017.
                                      :
                                      :
JOHN/JANE DOE, SECRETARY,             :
DEPARTMENT OF CORRECTIONS, ET         :
AL.,                                  :
                                      :
                     Appellees        :


                                 ORDER


PER CURIAM
     AND NOW, this 28th day of December, 2018, the order of the Commonwealth

Court is AFFIRMED.